Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1, 7, and 13
Claim(s) 1, 7, and 13 comprise of a unique combination of elements that are not taught and are not reasonably suggested by the art of record when considering the claims as a whole.
The prior art of record, both alone and in combination, fails to disclose or sufficiently suggest the combination of features claimed and arranged by Applicants.
The prior art does not disclose the combination of steps set forth in the instant independent claims. 
Specifically, (1) determining metrics associated with first, second, and third reach based on the size of audience members exposed to television and digital campaigns, the size of representative panelists exposed to a plurality of digital media campaigns, and the size of representative panelists exposed to a plurality of television campaigns and a plurality of digital campaigns, respectively, (2) determining an overlap of reach based on panelist population among the first and second audience size and a panel duplication reach, and then using that determination to calculate the number of viewers not reached ("a did-not-view reach") based on the first, second, and third audience sizes, and (3) employing an overlap multiplier ("odds ratio") from a database to determine a duplication factor, and then to deduplicate the total audience for the media .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JASON K LIN/Primary Examiner, Art Unit 2425